 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    FRED FELEKI MARTINEZ,                               Case No. 1:19-cv-00108-BAM (PC)
12                       Plaintiff,                       ORDER STRIKING UNSIGNED RENEWED
                                                          MOTION FOR APPOINTMENT OF
13           v.                                           COUNSEL
14    CALIFORNIA STATE PRISON,                            (ECF No. 12)
      CORCORAN, et al.,
15
                         Defendants.
16

17          Plaintiff Fred Feleki Martinez is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s renewed motion for appointment of counsel, filed

20   on March 25, 2019. (ECF No. 12.)

21          However, Plaintiff’s renewed motion lacks any signature. Both Federal Rule of Civil

22   Procedure 11(a) and this Court’s Local Rule 131(b) require that all pleadings and non-evidentiary

23   documents must be signed by the filing party, if the filing party is unrepresented by counsel.

24   Since Plaintiff is unrepresented by counsel and failed to sign his renewed motion, the Court must

25   strike Plaintiff’s renewed motion from the record.

26   //

27   //

28   ///
                                                        1
 1          Accordingly, Plaintiff’s renewed motion for appointment of counsel, (ECF No. 12), is

 2   STRICKEN from the record for lack of signature.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    March 27, 2019                           /s/ Barbara   A. McAuliffe              _
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
